Taft, Chief Justice.
1. A mother who does not have custody of her child has a duty to give some personal care and attention to that child even though the child is being properly supported and maintained by his father.
*592. Where a mother knows of her duty to give some personal care and attention to her child, is able to do so, and completely fails to give any care or attention to such child, such failure may justify a finding that she willfully failed to properly “maintain the child” within the meaning of those words as used in Section 3107.06 (B) (4), Revised Code.
Judgment reversed.
Zimmerman, O’Neill, Herbert and Schneider, JJ., concur.
Matthias and Brown, JJ., dissent.